Citation Nr: 1518201	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-16 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.

In addition to the paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he is entitled to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

As an introductory matter, the Board notes that the Veteran's claim has previously been treated as simply entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects the Veteran has been diagnosed with major depressive disorder, and has exhibited, at times, PTSD-like symptoms.  Therefore, the Veteran's claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD and major depressive disorder.  The issue has thus been restated on the title page of this decision.

The Veteran testified at his May 2014 Board hearing that additional, relevant records in the possession of a federal agency may be available but not associated with the claims folder.  He reports that, in approximately 1989, he was relieved of his drill sergeant duties for several days to undergo a mental health evaluation due to abnormal behavior.  He later reported that he underwent a consultation at a VA clinic at Fort Sill at the time of his separation from service.

The available service treatment records (STRs) reflect that, in October 1991, the Veteran underwent a mental status evaluation for the purpose of a drill sergeant application.  There were no abnormalities reported.  Otherwise, there is no report of record regarding a mental health evaluation for abnormal behavior in 1989 or thereafter, and his performance evaluations (located in the service personnel records) do not describe any abnormal behavior.  Thus, the Board finds that the AOJ must attempt to obtain any mental health treatment records from Fort Sill given the Veteran's descriptions. 

The Board additional notes that the Veteran underwent his separation examination at the Temple VA Medical Center (VAMC) in October 1998.  In February 2000, he reported undergoing VA treatment at the VA Outpatient Center in Fort Sill, Oklahoma.  A review of the record suggests that complete VA treatment records are not associated with the claims folder.  Thus, this claim must also be remanded to associate with the claims folder any available VA treatment records from the Temple VAMC and Fort Sill/Lawton VA OPC since the Veteran's discharge from service.

Finally, the Veteran reports a post-service occupation working in a juvenile detention center.  To assist the Veteran, the AOJ should request that the Veteran provided, or authorize VA to obtain, any work examination reports from this employer.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder any available treatment records or examination reports associated with his employment at a juvenile detention center.

2.  Contact the appropriate entity to determine whether any additional mental health evaluations/treatment records exist at Fort Sill military facility, particularly for any evaluations performed between 1989 and 1991.  All efforts to obtain these records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Associate with the claims folder complete VA clinic records from the Lawton/Fort Sill VA OPC for the time period from 1999 to November 2007, and from December 2013 to the present.  

The AOJ should also determine whether any additional records exist at the Temple VAMC other than the October 1998 separation examination.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all available hardcopy and electronic records.  If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).  All records and/or responses received should be associated with the claims file.

4.  Thereafter, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

